DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 12/15/2020.
Claims 1-20 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a communication module configured to select a transmission rate. 
The limitation of selecting transmission rates, under its broadest reasonable interpretation, refers to a limitation that is capable of being performed by the mind.  In other words, other than reciting “communication module configured to”, nothing in the limitation precludes the step from being performed in the mind.  For example, but for the “configured to” language, “selecting” in the context of this claim encompasses the user manually selecting a transmission rate.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, than it fails within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional element of the communication module conducting the abstract idea does not add a meaningful limitation. The communication module is interpreted as a generic processor performing a generic processor function and does not impose any meaningful limits on practicing the abstract idea.  Therefore, this additional element does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the communication module is considered as a generic processor, and mere instructions to apply an abstract idea using a generic processor cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of reference Shaham et al. (7423972).
Regarding claim 1, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26); and
a communication module (24) configured to:
receive first data regarding a first surgical activity of the surgical procedure; 
receive second data regarding a second surgical activity of the surgical procedure; and
transmit the data between the powered surgical instrument (26) and the surgical hub (16).
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54)
Flanagen et al. discloses the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force 
However, Flanagen et al. does not disclose the communication module is configured to select transmission rates for transmission of the first data and the second data.
Shaham et al. disclose a system comprising a rate controller controlling the transmission rate of data between two stations, wherein the rate controller changes the transmission rate based on the connection between the stations.  (Column 3 lines 11-15, Column 4 lines 18-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the communication module by incorporating a rate controller since column 4 lines 18-21 of Shaham et al. states such a modification would maximize bandwidth use while minimizing data loss.
When the operator of the surgical system changes surgical conditions, the surgical system is interpreted to change from a first surgical activity to a second surgical activity.  When modifying Flanagen et al. by incorporating the rate controller, when the rate controller: detects a change in conditions, such as the change in surgical conditions; detect any changes of the surgical system during the change of surgical conditions, such as the latency value; and the rate controller changes the transmission rate based on said change.  Therefore, Flangen et al. modified by Shaham et al. is 
Regarding claim 2, Flanagen et al. modified by Shaham et al. disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 3, Flanagen et al. modified by Shaham et al. disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 4, Flanagen et al. modified by Shaham et al. disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 5, Flanagen et al. modified by Shaham et al. disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 6, Flanagen et al. modified by Shaham et al. disclose the first data and the second data are transmitted through a communication channel (Flanagen et al. – see Figure 1 below) established between the powered surgical instrument (Flanagen et al. – 26) and the surgical hub (Flanagen et al. – 16).  (Flanagen et al. – Figure 1 and Page 5 paragraph 52)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Communication Channel)]
    PNG
    media_image1.png
    441
    559
    media_image1.png
    Greyscale

Regarding claim 7, Flanagen et al. modified by Shaham et al. disclose the communication module (Flanagen et al. – 24) is configured to adjust the transmission rate of at least one of the first data and the second data is response to a change in bandwidth of the communication channel (Flanagen et al. – see Figure 1 above).  (Shaham et al. – Column 4 lines 18-21, 57-61)
Regarding claim 8, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26); and
a communication module (24) configured to:
receive first data regarding a first surgical activity of the surgical procedure; and
receive second data regarding a second surgical activity of the surgical procedure.

Flanagen et al. discloses the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force to fire the staples through the clamped material.  Therefore, the data to control the first actuator is interpreted as the first data and the data to control the second actuator is interpreted as the second data.
However, Flanagen et al. does not disclose the communication module is configured to adjust transmission rates for transmission of the first data and the second data.
Shaham et al. disclose a system comprising a rate controller controlling the transmission rate of data between two stations, wherein the rate controller changes the transmission rate based on the connection between the stations.  (Column 3 lines 11-15, Column 4 lines 18-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the communication module by incorporating a rate controller since column 4 lines 18-21 of Shaham et al. states such a modification would maximize bandwidth use while minimizing data loss.
When the operator of the surgical system changes surgical conditions, the surgical system is interpreted to change from a first surgical activity to a second surgical activity.  When modifying Flanagen et al. by incorporating the rate controller, when the rate controller: detects a change in conditions, such as the change in surgical conditions; detect any changes of the surgical system during the change of surgical 
Regarding claim 9, Flanagen et al. modified by Shaham et al. disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 10, Flanagen et al. modified by Shaham et al. disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 11, Flanagen et al. modified by Shaham et al. disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 12, Flanagen et al. modified by Shaham et al. disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 13, Flanagen et al. modified by Shaham et al. disclose the first data and the second data are transmitted through a communication channel (Flanagen et al. – see Figure 1 above) established between the powered surgical instrument 
Regarding claim 14, Flanagen et al. modified by Shaham et al. disclose the communication module (Flanagen et al. – 24) is configured to adjust the transmission rate of at least one of the first data and the second data is response to a change in bandwidth of the communication channel (Flanagen et al. – see Figure 1 above).  (Shaham et al. – Column 4 lines 18-21, 57-61)

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of reference Harrang et al. (8886790).
Regarding claim 15, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26); and
a communication module (24) configured to:
receive first data regarding a first surgical activity of the surgical procedure;
receive second data regarding a second surgical activity of the surgical procedure; and
transmit first data and second data between the powered surgical instrument (26) and the surgical hub (16).
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54)

However, Flanagen et al. does not disclose the communication module is configured to detect an irregularity in the second data and adjust transmission rates of the first data and second data to prioritize the transmission of the second data over the first data.
Harrang et al. disclose a data transfer system, wherein the system is configured to: detect data with high priority; and prioritize the transfer rate of data with high priority over the transfer rates of other data. (Column 23 lines 10-34)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the communication module of Flanagen et al. by incorporating the step of prioritizing the transfer rate of high priority data as taught by Harrang et al., since column 22 lines 59-62 of Harrang et al. states such a modification would allow the system to optimize channel resources.
Harrang et al. also discloses the term “high priority” refers to data that is time or latency sensitive or is important for service provider resources.  When the second data experiences irregularity, the second data is interpreted as high priority in order to ensure the second data is properly transmitted.  Therefore, Flanagen et al. modified by Harrang et al. is interpreted to disclose detecting an irregularity of second data and adjust 
Regarding claim 16, Flanagen et al. modified by Harrang et al. disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 17, Flanagen et al. modified by Harrang et al. disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 18, Flanagen et al. modified by Harrang et al. disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 19, Flanagen et al. modified by Harrang et al. disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of reference Harrang et al. (8886790) as applied to claim 15 above, and further in view of reference Strong (7103688).
Regarding claim 20, Flanagen et al. modified by Harrang et al. disclose the claimed invention as stated above but do not disclose the detecting an irregularity comprises exceeding a predetermined threshold.
Strong disclose a data transmission method comprising the step of: detecting the irregularity in the first data or second data, wherein the irregularity is based on the frequency of generation of error messages. (Column 3 lines 53-57)  It is understood in the art that, in order for a system to determine the frequency is too high or too low, the frequency has to be compared to a predetermined threshold.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Harrang et al. by incorporating the step of comparing the frequency of generation of error messages to a predetermined threshold as taught by Strong, since column 3 lines 34-38 of Strong states such a modification would provide the advantageous balance between speed and reliability of transmission.

Response to Arguments
Amendments filed on 12/15/2020 have been entered.  Claims 1-20 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Flanagan et al. (2012/0248167) modified by reference Shaham et al. (7423972), Examiner finds the arguments not persuasive.
Applicant states:
Thus the combination of Flanagan ‘167 and Shaham ‘972 would produce a device that selects transmission rates for transmission of the first data and second data between the powered surgical instrument and the surgical hub based on maximizing bandwidth and minimizing data loss.  The combination of Flanagan ‘167 and Shaham ‘972, however, does not disclose, teach, or suggest to select transmission rates based on a prioritization scheme, wherein the prioritization scheme is based on at least one characteristic of at least one of the first surgical activity and the second surgical activity.

Shaham et al. discloses determining a change in latency values and changing the transmission rate of the data based on the change in latency values. (Column2 lines 49-53)  Claim 1 discloses the selected transmission is based on at least one characteristic of at least one of the surgical activity.  The latency value created during the surgical activity is interpreted as a characteristic of said surgical activity.  Flanagan et al. disclose a communication module configured to receive first data and second data.  Therefore, Flanagan et al. modified by Shaham et al. do disclose the step of selecting transmission rates for transmission of the first data and second data between the power surgical instrument and the surgical hub based on prioritization scheme, wherein the prioritization scheme is based on at least one characteristic of at least one of the first surgical activity and the second surgical activity.
Applicant states:
The combination of Flanagan ‘167 and Shaham ‘972, however, does not disclose, teach, or suggest that the rate controller would detect a change in a surgical condition or change the transmission rate based on the surgical condition.  Rather, the combination of Flanagan ‘167 and Shaham ‘972 would detect the latency of packets and packet losses, and adjust the transmission rates based on the latency of packets and packet losses to maximize bandwidth.

Shaham et al. discloses determining a change in latency values and changing the transmission rate of the data based on the change in latency values. (Column2 lines 49-53)  The latency value created during the surgical activity is interpreted as a characteristic of said surgical activity.  Flanagan et al. disclose a communication module configured to receive first data and second data.  Therefore, Flanagan et al. modified by Shaham et al. do disclose the step of detecting a change in surgical condition and change the transmission rate based on the surgical condition.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Flanagan et al. (2012/0248167) modified by reference Strong (7103688), Applicant’s arguments with respect to claims 15-20 have been considered but are moot because the new ground of rejections does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        April 8, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731